Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (US 2016/0329915).




a distributor (Fig. 4, para. [0064], Divide 401); 
first and second correctors with different processing performance (Fig. 4, para. [0064], first rFEC Transformation (402) with first bit sequence (b1, b3, b5), and second eFEC Transformation (403) with second bit sequence (b2, b4)); and  
a coupling unit (Fig. 4, para. [0064], Combine (404)), 
wherein
the distributor (Fig. 4, para. [0064], Divide (401) is configured to distribute a bit sequence having a first number of bits to first corrector (Fig. 4, para. [0064], first rFEC Transformation (402) with first bit sequence (b1, b3, b5), and a bit sequence having a second number of bits less than the first number of bits to second corrector having lower processing performance than the first corrector second eFEC Transformation (403) with second bit sequence (b2, b4)),
the first corrector (rFEC Transformation(402)) is configured to apply error correction processing to the bit sequence having the first number of bits distributed to the first corrector (Fig. 4, para. [0064], rFEC b1, rFEC b3, rFEC b5), and
the second corrector (eFEC Transformation (403)) is configured to apply error correction processing to the bit sequence having the second number of bits distributed to the second corrector (Fig. 4, para. [0064], eFEC b2, eFEC b4),
wherein the coupling unit couples the bit sequence of the first number of bits subjected to the error correction processing of the first corrector with the bit sequence of the second number of bits subjected to the error correction processing of the second corrector (Fig. 4,   para. [0064], Combine (404)).
Luo et al do not specifically disclose wherein the processing performance of the second corrector is set to be low than that of the first corrector in advance by internal processing of the second corrector.


As per claim 2, the teaching of Luo et al have been discussed above.  Luo et al further comprising a controller configured to set an operating frequency of the first corrector to be higher than an operating frequency of the second corrector (Fig. 4, para. [0070].

As per claim 3, the teaching of Luo et al have been discussed above.  Luo et al further comprising an outputter configured to output an encoded bit sequence to the distributor, wherein the distributor distributes the encoded bit sequence to the first and second correctors according to a characteristic of error rate at each bit position of the encoded bit sequence (Fig. 6, paras. [0073]-[0076]).


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818. The examiner can normally be reached Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111